Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 120, 123-130, 132, 135 and 141 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 6,500,119 (provided in the ids)) and in view of Silverstein et al. (US 2012/0143029 (provided in the IDS)). 

3.	Addressing claims 120 and 141, West discloses a method for imaging a target tissue location and underlying bony landmarks therefrom in an individual in need thereof, comprising:
a)   placing a tactile sensing device on the individual, the tactile sensing device comprising: a sensor array comprising a first sensor comprising a 
a frame comprising a needle guide having a proximal opening and a distal opening and a track therebetween and guiding the needle towards the individual from the proximal opening of the needle guide to the distal opening of the needle guide, along the track (see Figs. 15, 18, 20 and 21; specifically Figs. 18 and 20-21; track on element 94);
a display screen coupled to the frame and operatively coupled to the sensor array (see Figs. 3 and 16, elements 17 and 85); 
a computing device comprising a processor operatively coupled to the sensor array and operatively coupled to the display screen, and a non-transitory computer readable storage medium with a computer program including instructions executable by the processor (see col. 4, lines 8-10 and Figs. 3-10); 
b)    applying a first force to the first surface of the first sensor to generate a first voltage signal (see Figs. 6, 27, col. 1, lines 39-45, col. 2, lines 54-59 and col. 6, lines 3-16; contact the tissue is applying a force to surface of sensor and sensor generate voltage signal); 
c)    applying a second force to the second surface of the second sensor to generate a second voltage signal (see Figs. 6, 27, col. 1, lines 39-45, col. 2, lines 54-59 and col. 6, lines 3-16; contact the tissue is applying a force to surface of sensor and sensor generate voltage signal); 
d)    viewing a pressure map representing the underlying bony landmarks and the target tissue location in the individual on the display screen and wherein the pressure map is generated by converting the first voltage signal and the second voltage signal received from the sensor array (see col. 4, lines 8-10 and Figs. 3, 10);
a method for imaging a target tissue location and underlying bony landmarks therefrom in an individual in need thereof, comprising: a) in a tactile sensing device comprising: a sensor array comprising a first sensor comprising a first surface and a second sensor comprising a second surface (see Figs. 1-3; imaging sensor 15 and pressure sensor 14);
a frame comprising a needle guide having a proximal opening and a distal opening and a track therebetween configured to guide the needle towards the individual from the proximal opening of the needle guide to the distal opening of the needle guide, along the track (see Figs. 15, 18, 20 and 21; specifically Figs. 18 and 20-21; track on element 94); 
a display screen coupled to the frame and operatively coupled to the sensor array (see Figs. 3 and 16, elements 17 and 85); 
a computing device comprising a processor operatively coupled to the sensor array and operatively coupled to the display screen, and a non-transitory computer readable storage medium with a computer program including instructions executable by the processor, generating a first voltage signal in response to a first change in a first force applied to the first surface of the first sensor (see col. 1, lines 39-45, col. 2, lines 54-59, 
b)    generating a second voltage signal in response to a second change in a second force applied to the second surface of the second sensor (see col. 1, lines 39-45, col. 2, lines 54-59, col. 4, lines 8-10, Figs. 3-10, col. 6, lines 3-16 and 27; contact the tissue is applying a force to surface of sensor and sensor generate voltage signal);
c)    converting the first voltage signal and the second voltage signal received from the sensor array into a pressure map representing the underlying bony landmarks and the target tissue location in the individual; and d)    displaying the pressure map on the display screen (see col. 4, lines 8-10 and Figs. 3, 10).

West does not disclose viewing a projected subcutaneous location of a needle on the display screen; calculating a projected subcutaneous location of a needle to be inserted into the individual and displaying the projected subcutaneous location of the needle on the display screen. In the same field of endeavor, Silverstein discloses viewing a projected subcutaneous location of a needle on the display screen (see Figs. 2, 22A-23B and [0182]); calculating a projected subcutaneous location of a needle to be inserted into the individual and displaying the projected subcutaneous location of the needle on the display screen (see Figs. 2, 22A-23B and [0182]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West for viewing a projected subcutaneous location of a needle on 

4.	Addressing claim 129, West discloses:
wherein a pressure sensor is operatively coupled to the tactile sensing device (see Figs. 3, 5, 11, 13 and 15; pressure sensor couple to tactile device 11 and 15).

 5.	Addressing claims 123-128, 130, 132 and 135, Silverstein discloses wherein the target tissue location is a vertebral column (see Figs. 54-55A and [0292]); wherein the underlying bony landmarks are spinous processes (see Fig. 55A and [0299]; g)    localizing a first spinous process and a second spinous process of the individual on the pressure map (see [0276]; Silverstein discloses using pressure changes (pressure map images) to determine hardness; West discloses pressure map to determine/identify/localize hard structure such as bone (see col. 8, lines 1-30)); h)    identifying a gap between the first spinous process and the second spinous process (see Fig. 55, element 2612; needle projection through the gap between vertebral/spine bones); and i)    inserting the needle through the needle guide, between the first spinous process and the second spinous process of the individual (see Fig. 55A-B and [0299]); wherein the needle is a spinal needle or an epidural needle (see Fig. 55A-B and [0299]; the needle in the process show in Figs. 55A-B is the spinal/epidural . 

6.	Claims 131 and 133 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 6,500,119 (provided in the IDS)), in view of Silverstein et al. (US 2012/0143029 (provided in the IDS)) and further in view of Manwaring et al. (US 2009/0143656). 

	7.	Addressing claims 131 and 133, West does not disclose wherein the pressure of the fluid is an intracranial pressure of the individual and measuring an intracranial pressure of the individual with a manometer. Manwaring discloses wherein the pressure of the fluid is an intracranial pressure of the individual and measuring an intracranial pressure of the individual with a manometer (see [0054]; the cerebrospinal fluid create intracranial pressure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West to . 

Allowable Subject Matter

Claims 122, 134, 136-140 and 143 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Response to Arguments

Applicant's arguments filed 03/30/21 have been fully considered but they are not persuasive. Applicant argues West do not disclose new amended limitation. Applicant’s argument is not persuasive because Silverstein discloses the new amended limitation (see Figs. 2, 22A-23B and [0182]). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0245809 (see Figs. 8-9 and 60; needle with rails/track).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793